 In the Matter of LAPLANT-CHOATE MANUFACTURING Co.,INC.andl'UNITED FARM-EQU1PlIENTWonKJ 11S ORGANIZINGCOMMITTEE,LOCAL.116, AFFILIATED WITHTHE C. 1.O.Cam No. R-1390SUPPLEMENTALDECISIONANDCERTIFICATION OF REPRESENTATIVESSeptember 19, 1939On July 28, 1939, the National Labor Relations Board, herein called'the Board, issued a Decision and Direction of Election in the above-entitled case.'The Direction of Election directed that an election by-secret ballot be conducted under the direction and supervision of the-Regional Director for the Eighteenth Region (Minneapolis, Minne-sota) among the production, maintenance, and service employees of-La Plant-Choate Manufacturing Co., Inc., herein called the Company,.who were working or were on vacation or absent because of illness.during the pay-roll period last preceding the date of the Directionof Election, and in addition, among those employees who, although-not actually working, had seniority standing and were on the Com-pany's seniority list at the close of the same pay-roll period, excluding-supervisory and clerical employees and engineering personnel, and anypersons who had since quit or been discharged for cause, to determinewhether or not they desire to be represented for the purposes of collec-tive bargaining by United Farm Equipment Workers Organizing-Committee, Local 116, herein called the United, or by International'Association of Machinists, Harmony Lodge No. 831, herein called the-I.A. M., or by neither.Pursuant to the Direction of Election, balloting was conducted onAugust 10, 1939.Full opportunity was accorded to all parties to this-investigation to participate in the conduct of the secret ballot and tomake challenges.On August 11, 1939, the.Regional Director, acting-pursuant to Article III, Section 9, of National Labor Relations Board.113 N.L. R. B. 1228.15 N. L. R. B., No. 52.485199549-39-vol. 15--32 486DECISIONS OF NATIONAL LABOR RELATIONS BOARDRules and Regulations-Series 2, issued his Election Report, copies'of which were duly served upon the parties.As to the balloting and its results, the Regional Director reportedas follows :1.Total number eligible___________________________________343'2.Total number of ballotscast_____________________________306:3.Total number of ballots cast for United Farm EquipmentWorkers Organizing Committee,Local 116, (C. I. O.)____1394.Total number of ballots cast for International Associationof Machinists,Harmony LodgeNo. 331, (A. F. of L.) ----1565.Total number of ballots cast for neither labor organization106.Total number of blank ballots___________________________17.Total number of void ballots_____________________________08.Total number of challenged ballots_______________________0On August 16, 1939, the United filed with the Regional Director,objections to the conduct of the ballot and the Election Report.The,objections alleged that the results of the election do not express thetrue desires of the employees because of the following intimidation,and coercion practiced by the Company : (1) After the election wasannounced, Ben Cady, a foreman, told the employees working underhis supervision that if they voted for the United, the Company wouldknow it and they would lose their jobs; (2) Ray Harlan, a foreman,being aware that a number of the men in his department were mem-bers of the United, refused to allow them to vote -until after "somehaggling" and then, upon being shown proof to the effect that theBoard had ordered the election, reluctantly permitted them.to go tovote; (3) The Company, by two bulletins posted on its bulletin boards-in the plant, one misstating the date of the election, and the otherdisparaging the United, by meeting with representatives of theI.A. Al. while refusing to meet with representatives of the United,and by "a number of other acts showing favoritism" toward theI.A. M., indulged in unfair practices with the intention of intimidat-ing, coercing, and deceiving the employees and defeating the United-at the election..No objection was made to the conduct of the ballot bythe agents of the Board.Thereafter, the Regional Director, acting pursuant to Article III,'Section 9, of National Labor Relations Board Rules and Regulations-'Series 2, issued his report on the objections, copies of which wereserved upon the parties.With respect to the objections the RegionalDirector reported :(1)Bernard Ditzler, a member of the United employed in Cady's-department, announced to members of the United, at a meeting heldJuly 29, 1939, that Cady had told him and the new employees in the2Designatedby the United in its objections as Ray Herlan. LA PLANT-CHOATE MANUFACTURING CO., INC.487department that if they voted for the United the Company wouldknow it and would lay them off.Ditzler also remarked at this meet-ing that if he had reported Cady to the Company, Cady would havebeen discharged.When interviewed on August 24, 1939, Ditzler wasreluctant to discuss the incident and described it differently than hehad in his report to the United meeting.Ditzler told the Board'sagent that Cady had said to him shortly before the election, "I hate tosee the C. I. O. get in here, for the first thing that will happen isthere will be a strike.I would like to see it stay the way it has beenthe last 2 years."Ditzler said that he had voted for the United in theelection and had not been influenced by Cady's alleged remarks. Cadydenied having made any statements to any employees which expressedhostility to the United;(2) Employees were given permission, in a "Special Bulletin"posted by the Company, to leave their work to vote in the electionwithout loss of pay. In Harlan's department all but one of the em-ployees voted on company time.All these but two left their work tovote without asking Harlan's permission.Two employees specifically.requestedHarlan's permission to leave the department.Harlanstates that he was preoccupied when they approached him and thathe had them wait 2 or 3 minutes while he referred to the aforesaidcompany bulletin.Upon ascertaining that it. was proper to permitthe employees to vote on company time, Harlan allowed the two em-ployees leave for that purpose;(3)On August 4, 1939, the Company posted on its bulletin boardsin the plant the erroneous announcement that the election would beheld at the Federal Building on August 12.Roy E. Choate, the Com-pa.ny's president, explained that this mistake was due to inaccurateinformation given to him by an I. A. M. officer.On August 9, theCompany posted a bulletin which correctly announced the time andplace of the election.Also on August 9, the Company posted a bulle-tin containing the following statement, "Whoever writes the C. I. O.bulletins either does not get the facts or ignores them."Choate ex-plained that this bulletin was posted in reply to a handbill distributedby the United several days previously, in which the United had madea derogatory statement about the Company which the Company con-'sidered to be false.The Company's acts of alleged favoritism towardthe I. A. M. have been done in accordance with a contract entered intoby the I. A. M. and the Company in April 1938, which recognizes theI.A. M. as the exclusive representative of the Company's employeesfor the purposes of collective bargaining, and which is still in effect.36This contract,whichwas entered into more than 11 months before the petition forinvestigation and certification of representatives was filed, is discussed in the Decisionand Direction of Election,13 N. L.R. B. 1228. 488DECISION'S OF NATIONAL LABOR RELATIONS BOARDThe only objection which appears, on investigation, to have anymerit, is that relating to the statement alleged to have been made byCady.Assuming that Cady did make the statement attributed tohim by Ditzler, it was, as Ditzler described the episode to the Board'sagent, a remark addressed to Ditzler only, and it did not deter himfrom voting for the United in the election.While we have frequentlyheld that statements such as this, made by supervisory employees, con-stitute interference with and restraint and coercion of employees inthe exercise of their rights under the Act, in view of the isolated natureof this incident and in the absence of some showing that it affectedthe result of the election, we find that no substantial or material issuehas been raised with respect to the conduct of the ballot.The objec-tion is hereby overruled.The Board has considered the other ob-jections and the Regional Director's report thereon and finds that theyraise no substantial or material issues with respect to the conduct ofthe ballot.They, also, are hereby overruled.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Sections 8 and 9, of NationalLabor Relations Board Rules and Regulations-Series 2,IT IS IJEBEBY CERTIFIED that International Association of Machin-ists,Harmony Lodge No. 831, has been designated by a majority of theproduction, maintenance, and service employees of La Plant-ChoateManufacturing Co., Inc., Cedar Rapids, Iowa, exclusive of supervisoryand clerical employees and engineering personnel, as their representa-tive for the purposes of collective bargaining, and that pursuant tothe provisions of Section 9 (a) of the National Labor Relations Act,International Association of Machinists, Harmony Lodge No. 831, isthe exclusive representative of all such employees for the purposes ofcollective bargaining in respect to rates of pay, wages, hours of em-ployment, and other conditions of employment.